On April 5, 1994, the defendant was sentenced to the Montana State Prison, Women’s Correction Center, for a term of five (5) years for the offense of Theft, a Felony That defendant is credited with 21 days jail time credit on this sentence for the time she served from the date of her arrest to the date of her sentencing. That during defendant’s incarceration at the Women’s Correction Center she shall: a. Diligently apply herself to obtaining her GED. b. Complete an extensive chemical dependency program, and follow through with all recommendations thereof. Defendant will not be considered for parole until she has completed said chemical dependency program. After the defendant has been paroled from the Montana Women’s Correctional Center she shall be under the supervision and control of the Montana Department of Corrections for the remainder of this sentence, and she shall be subject to terms and conditions, as listed in the April 5,1994 Judgment.
On December 9,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Jeffrey M. Sherlock, Members.
The Sentence Review Board wishes to thank Rebecca A. Fox for representing herself in this matter.